Exhibit 10.3

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Performance Award Grant Agreement

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) a Performance Award representing the right to
receive a specified number of shares of the common stock of the Corporation
(“Shares”) set forth below, which right, if payable, shall be paid in Shares:

 

Name of Grantee:    PARTICIPANT NAME Name of Employing Company
on Date Hereof:    (the company recognized by the Corporation as employing the
Grantee on the date hereof) Target Number of Shares
Subject to Award:    # SHARES Maximum Number of Shares
Subject to Award:    (two times the Target Number of Shares Subject to Award)
Performance Period    The approximately three-year period identified by the
Compensation Committee in writing at the time of Grant Performance Goals    (see
Exhibit A, attached) Date of This Award:    GRANT DATE

By my acceptance, I agree that the above-listed Performance Award is granted
under and governed by the terms and conditions of the Corporation’s 2005 Stock
Incentive Plan, as amended and restated (the “Plan”), the Corporation’s
Administrative Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit B, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation

    Accepted as of the above date: ACCEPTANCE DATE By         By   PARTICIPANT
ES   Authorized Officer       Signature of Grantee

Terms and Conditions

1. Grant of Performance Award: The Performance Period for purposes of
determining whether the Performance Goal has been met shall be the approximately
three-year period determined in accordance with the Administrative Regulations
by the Compensation Committee in writing at the time of Grant. The Performance
Goal for purposes of determining whether, and the extent to which, the
Performance Award will vest is set forth in Exhibit A to this Agreement. The
Peer Group for purposes of determining whether the Performance Goal has been
achieved is the Peer Group identified by the Compensation Committee in writing
at the time of Grant. The Peer Group is subject to adjustment as described in
the Administrative Regulations and as the Committee, in its discretion, may
additionally set forth at the commencement of the Performance Period in
accordance with Section 162(m) of the U.S. Internal Revenue Code. Exhibit A is
incorporated by reference herein. Subject to the Administrative Regulations and
the provisions of this Agreement, the Performance Award shall become payable, if
vested, following the Committee’s determination and certification after the end
of the Performance Period, as to whether and the extent to which the Performance
Goal has been achieved; provided that the Committee retains negative discretion
to reduce any and all Performance Awards that would otherwise be payable as a
result of performance measured against the Performance Goals excepting
Performance Awards paid by reason of a Change of Control. The Committee may not
increase the amount payable as a result of performance measured against the
Performance Goals.

2. Payment of Award: If the Performance Award is payable, the Corporation shall
cause a stock certificate to be issued in the Grantee’s name, for no cash
consideration, for the number of shares of common stock of the Corporation
determined by the Committee to be payable pursuant to paragraph 1 hereof.
Payment shall be made following the end of the Performance Period, and in no
event more than two and one-half months following the end of the calendar year
in which the Performance Period ends. In the event that any payment to a U.S.
tax-payer with respect to a Performance Award is considered to be based upon
separation from service, and not compensation the Grantee could receive without
separating from service, then such amounts may not be paid until the first
business day of the seventh month following the date of the Grantee’s
termination if the Grantee is a “specified employee” under Section 409A of the
Code upon his separation from service.

3. Transferability: The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Performance Award and the
right to receive Shares, and any attempt to sell, transfer, assign, pledge or
encumber any portion of the Shares prior to the payment, if at all, of a stock
certificate in the name of the Grantee shall have no effect, regardless of
whether voluntary, involuntary, by operation of law or otherwise.

4. Change of Control: Notwithstanding anything to the contrary stated herein, in
the case of a Change of Control of the Corporation, (a) the Performance Period
shall automatically end, (b) the actual performance for the abbreviated
Performance Period shall be measured against the established Performance Goals,
without regard to the Committee’s negative discretion, the performance criteria
shall be deemed satisfied only to the extent the actual performance was achieved
(the “Achieved Performance Award”), and the balance of the Performance Award, if
any, shall be forfeited, and (c) the Achieved Performance Award shall remain
subject to forfeiture until the third anniversary of the Grant of this
Performance Award if the Grantee’s employment is terminated after the Change of
Control but before the third anniversary of the date of Grant; provided,
however, notwithstanding Section 5, (i) if the Grantee’s employment is
terminated, other than for Cause or a voluntary termination other than, in the
case of participants designated as executive management at the time of the
Change of Control, for Good Reason, within 24 months following a Change of
Control, then the Achieved Performance Award shall not be forfeited upon such
termination; rather, the Achieved Performance Award shall vest immediately upon
the termination, (ii) if the Grantee’s employment is terminated by reason of
death or Disability, then the Achieved Performance Award shall not be forfeited
upon such death or Disability; rather, the Achieved Performance Award shall vest
immediately upon the Grantee’s death during employment or termination of
employment by reason of Disability; and (iii) if the Grantee’s employment is
terminated by reason of Retirement or Termination with Consent, then a prorated
portion of the Achieved Performance Award will vest, based upon the number of
complete months worked during the original Performance Period in relation to the
number of whole months in the original Performance Period and the remainder
shall be forfeited.

5. Termination of Employment: Unless otherwise determined by the Committee,
(a) the Performance Award is forfeited if the Grantee’s employment is terminated
with the employing company identified above or the Corporation, its Subsidiaries
or affiliates (each an “Employing Company”) during the Performance Period due to
a Termination without Consent or Termination for Cause, and (b) a prorated value
of the Performance Award will vest based upon (i) the number of complete months
worked by the Grantee during the Performance Period, in the event of a Grantee’s
termination of employment during the Performance Period by reason of Retirement
or Termination with Consent, or (ii) the schedule contained within the
Administrative Regulations, in the event of a Grantee’s termination of
employment during the Performance Period by reason of Death or Disability, in
any case to be calculated and delivered following the end of the relevant
Performance Period in accordance with paragraph 2 hereof, provided that the
relevant Performance Goal for the Performance Period is achieved and subject to
the Committee’s negative discretion. The remaining value of the Performance
Award is forfeited immediately upon the Grantee’s termination of employment
without consideration or further action being required of the Corporation or the
Employing Company. Any and all forfeitures shall be evidenced by written notice
to the Grantee.

6. Vesting: Subject to Sections 4 and 5, the Grantee must continue as an active
employee of an Employing Company during the Performance Period and through the
date on which the Committee certifies whether the Performance Goal relating to
the Performance Period has been achieved, subject to the Employing Company’s
right to terminate the Grantee’s employment at any time, performing such duties
consistent with his capabilities.

Except as provided in Section 5 of this Agreement, notwithstanding any other
terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment (whether or not in breach of local labor laws), the Grantee’s rights
under this Agreement will terminate effective as of the date that the Grantee is
no longer actively employed by an Employing Company and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Grantee is
no longer actively employed for purposes of the Performance Award.

7. Adjustments and Recoupment: The Target and Maximum number of Shares are
subject to adjustment as provided in Section 8 of the Plan. The Grantee shall be
notified of such adjustment and such adjustment shall be binding upon the
Corporation and the Grantee. Consistent with Section 8 of this Agreement, this
grant shall be administered in accordance with, and is subject to, any
recoupment policies and provisions prescribed by the Plan and/or the
Administrative Regulations at the time of such grant; notwithstanding the
foregoing, this grant shall be subject to all recoupment provisions required by
law from time to time. In its sole discretion, the Committee shall have the
authority to amend, waive or apply the terms of any recoupment policies or
provisions not required by law, in whole or in part, to the extent necessary or
advisable to comply with applicable local laws, as determined by the Committee.

8. Interpretation and Amendments: This Grant and the issuance, vesting and
delivery of Shares are subject to, and shall be administered in accordance with,
the provisions of the Plan and the Administrative Regulations, as the same may
be amended by the Committee from time to time, provided that no amendment may,
without the consent of the Grantee, affect the rights of the Grantee under this
Grant in a materially adverse manner. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the Performance Award shall not be
considered as affecting the Grantee’s rights in a materially adverse manner. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Plan or the Administrative Regulations. In the event of a
conflict between the Plan and the Administrative Regulations, unless this Grant
specifies otherwise, the Plan shall control.

 

Page 1

PERFORMANCE AWARD GRANT FORM – April 2011



--------------------------------------------------------------------------------

9. Compliance with Laws: The obligations of the Corporation and the rights of
the Grantee are subject to all applicable laws, rules and regulations including,
without limitation, the U.S. Securities Exchange Act of 1934, as amended; the
U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue Code of 1986,
as amended; and any other applicable laws. No Shares will be issued or delivered
to the Grantee under the Plan unless and until there has been compliance with
such applicable laws.

10. Acceptance of Grant: The Grant shall not be payable unless it is accepted by
the Grantee and notice of such acceptance is received by the Stock Plan Officer.

11. Withholding Taxes: Prior to the relevant taxable event, the Grantee shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employing Company to satisfy all withholding obligations of the Corporation
and/or the Employing Company. In this regard, the Grantee shall pay any
Tax-Related Items directly to the Corporation or the Employing Company in cash
upon request. In addition, the Grantee authorizes the Corporation and/or the
Employing Company, or their respective agents, at their discretion, to satisfy
the obligations with regard to all applicable Tax-Related Items by one or a
combination of the following methods: (1) withholding from Grantee’s wages or
other cash compensation paid to Grantee by the Corporation and/or the Employing
Company; (2) withholding from proceeds of the sale of Shares issued upon payment
of the Performance Award either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Grantee’s behalf pursuant to this
authorization) through such means as the Corporation may determine in its sole
discretion (whether through a broker or otherwise); or (3) withholding in Shares
to be issued upon payment of the Performance Award.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Tax-Related Items are
satisfied by withholding in Shares issuable upon vesting of the Performance
Award, for tax purposes, the Grantee is deemed to have been issued the full
number of Shares subject to the Performance Award, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items. Finally, the Grantee shall pay to the Corporation or the Employing
Company any amount of Tax-Related Items due as a result of any aspect of the
Grantee’s participation in the Plan. The Grantee understands that no Shares or
proceeds from the sale of Shares shall be delivered to Grantee, notwithstanding
the vesting of the Performance Award, unless and until the Grantee shall have
satisfied any obligation for Tax-Related Items with respect thereto.

12. Nature of the Grant: Nothing herein shall be construed as giving Grantee any
right to be retained in the employ of an Employing Company or affect any right
that the Employing Company may have to terminate the employment of such Grantee.
Further, by accepting this Performance Award, the Grantee acknowledges that:

  a) the grant of the Performance Award is voluntary and occasional and does not
create any contractual or other right to receive future Performance Awards, or
benefits in lieu of Performance Awards, even if Performance Awards have been
granted repeatedly in the past;

  b) all decisions with respect to future Performance Award grants, if any, will
be at the sole discretion of the Committee;

  c) the Grantee is voluntarily participating in the Plan;

  d) the Performance Award and the Shares subject to the Performance Award are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Grantee’s employment contract, if any;

  e) the Performance Award and the Shares subject to the Performance Award are
not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, dismissal, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Corporation or the Employing Company or any Subsidiary or
affiliate of the Corporation;

  f) the Performance Award and the Shares subject to the Performance Award are
not intended to replace any pension rights or compensation;

  g) the grant of the Performance Award will not be interpreted to form an
employment contract or relationship with the Corporation, the Employing Company
or any Subsidiary or affiliate of the Corporation;

  h) the future value of the Shares underlying the Performance Award is unknown
and cannot be predicted with certainty;

  i) no claim or entitlement to compensation or damages arises from forfeiture
of the Performance Award resulting from termination of the Grantee’s employment
by the Corporation or the Employing Company (for any reason whether or not in
breach of applicable labor laws), and in consideration of the grant of the
Performance Award to which the Grantee is not otherwise entitled, the Grantee
irrevocably agrees never to institute any claim against the Corporation or the
Employing Company, waives his or her ability, if any, to bring any such claim,
and releases the Corporation and the Employing Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agreed to execute any
and all documents necessary to request dismissal or withdrawal of such claims;

  j) it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Performance Award;

  k) the Corporation and the Employing Company are not providing any tax, legal
or financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Grantee’s participation in the Plan or the
Grantee’s acquisition or sale of the Shares underlying the Performance Award;
and

  l) the Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

13. Data Privacy: The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Employing Company and the Corporation hold
certain personal information about the Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Performance
Awards or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Grantee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired upon vesting of the Performance Award. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to realize benefits from the
Performance Award or otherwise participate in the Plan. For more information on
the consequences of his or her refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

14. Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.

15. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

16. Language: If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

17. Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
conflicts of laws thereof.

18. Exhibit B. Notwithstanding any provisions in this Agreement, the Performance
Award shall be subject to any special terms and conditions set forth in Exhibit
B to this Agreement for the Grantee’s country. Moreover, if the Grantee
relocates to one of the countries included in Exhibit B, the special terms and
conditions for such country will apply to the Grantee, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Exhibit B constitutes part of this Agreement.

19. Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Performance Award and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

20. Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

 

Page 2

PERFORMANCE AWARD GRANT FORM – April 2011



--------------------------------------------------------------------------------

[Exhibit A to the Performance Award grant form]

EXHIBIT A

Performance Goals* for Performance Period

 

               Threshold    Target    Maximum

Performance

Goal

  

U. S. Steel TSR Performance Relative

to Peer Group

  

< 25th

Percentile

  

25th

Percentile

  

50th

Percentile

  

75th

Percentile or Greater

Payment

Levels

  

% of Target

Shares Vested

   0%    50%    100%    200%

 

  •  

The Performance Goal for this Performance Award grant shall be the Target
percentile determined by the Committee comparing United States Steel
Corporation’s Total Shareholder Return to the Total Shareholder Returns of the
Peer Group companies. The payout shall be calculated in accordance with the
Administrative Regulations (the “Administrative Regulations”) for the Long-Term
Incentive Compensation Program under the 2005 Stock Incentive Plan, as amended
and restated.

Notes:

  •  

Amounts for performance between the 25th and 50th and between the 50th and 75th
percentiles will be interpolated.

  •  

Total Shareholder Return (TSR) is calculated in accordance with the
Administrative Regulations.

  •  

Peer Group – As determined by the Compensation Committee at the time of grant.

 

A-1

PERFORMANCE AWARD GRANT FORM – April 2011



--------------------------------------------------------------------------------

EXHIBIT B

Additional Terms and Conditions of the

United States Steel Corporation 2005 Stock Incentive Plan

Performance Award Grant Agreement

TERMS AND CONDITIONS

This Exhibit B includes additional terms and conditions that govern the
Performance Award granted to the Grantee under the Plan if he or she resides in
one of the countries listed below. If the Grantee is a citizen or resident of a
country other than that in which the Grantee is currently working or transfers
employment to another country after the Performance Award is granted, the
Corporation shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Grantee. Certain
capitalized terms used but not defined in this Exhibit B have the meanings set
forth in the Plan, the Administrative Regulations and/or the Agreement.

NOTIFICATIONS

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Grantee not rely on
the information in this Exhibit B as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Grantee vests in the Performance Award
or sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.

Finally, if the Grantee is a citizen or resident of a country other than that in
which the Grantee is currently working or transfers employment to another
country after the Performance Award is granted, the information contained herein
may not be applicable.

CANADA

TERMS AND CONDITIONS

Performance Award Payable Only in Shares. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement, the grant of the Performance
Award does not provide any right for the Grantee to receive a cash payment in
settlement of the Performance Award and the Performance Award is payable in
Shares only.

Securities Law Commitment on Sale of Shares. As a condition of the grant of the
Performance Award and the issuance of any Shares upon vesting of the Performance
Award, the Grantee undertakes to only sell, trade or otherwise dispose of any
Shares issued to the Grantee under the Plan in accordance with applicable
Canadian securities laws. Under current laws, this means that the Grantee will
need to sell any Shares issued under the Plan using the services of a broker or
dealer that is registered under Canadian provincial or territorial securities
legislation. The Grantee will not be permitted to sell, trade or otherwise
dispose of his or her Shares through the Company’s designated U.S. plan broker,
Fidelity Investments, unless such sale, trade or disposal can be executed in
accordance with applicable securities laws. As legal requirements may be subject
to change, Grantees are encouraged to seek specific advice about their
individual situation before taking any action with respect to Shares issued to
them under the Plan.

By accepting this Performance Award, the Grantee expressly agrees that he or she
will consult with a personal legal advisor to address any questions that may
arise regarding compliance with this requirement. The Grantee understands and
agrees that he or she will be liable for any failure to comply with the
foregoing provision.

SERBIA

NOTIFICATIONS

Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
Shares under the Plan, however, the National Bank of Serbia generally requires
reporting of the acquisition of such Shares, the value of the Shares at payment
and, on a quarterly basis, any changes in the value of the underlying Shares.
The Grantee is advised to consult with a personal legal advisor to determine his
or her reporting obligations upon the acquisition of Shares under the Plan as
such obligations are subject to change based on the interpretation of applicable
regulations by the National Bank of Serbia. The Corporation reserves the right
to require the Grantee to report details of the sale of his or her Shares to the
Corporation or to follow such other procedures as may be established by the
Corporation to comply with applicable exchange control regulations.

SLOVAK REPUBLIC

There are no country-specific provisions.

 

B-1

PERFORMANCE AWARD GRANT FORM – April 2011